DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method for making a display, comprising the steps of: 2forming a first active layer over a substrate; 3forming a first gate insulator over said first active layer; 4forming a second active layer over said substrate; 5forming a first gate electrode and a second gate electrode over said first gate 6insulator; 7forming a second gate insulator over said second active layer; 8forming a first source electrode and a first drain electrode over said first active 9layer; and 1forming a second source electrode and a second drain electrode over said 1second active layer, 12wherein said first active layer, said first source electrode, said first drain 13electrode, and said first gate electrode form a first thin film transistor, 14and said second active layer, said second source electrode, said second 15drain electrode, and said second gate electrode form a second thin film 1transistor, 17wherein a material of said first active layer is different from a material of said1 second active layer.
Claims 2-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894